Upon the argument of this case a number of questions were discussed with reference to the jurisdiction of the court and the regularity of the proceedings instituted for the sale of the real estate of the plaintiff during his minority, which the defendants wished to have further considered.
The defendants or the persons they represent were sureties upon the bond of the general guardian of the plaintiff. As such they were not in any manner interested in or responsible for the proceedings that were instituted to sell the plaintiff's real estate. That sale was conducted by a special guardian appointed by the court and not by the person for whom the defendants had become sureties. They were not concerned in the question of the jurisdiction of the court, the regularity of the proceedings or the title of the purchasers, and consequently are not in a position to raise any question with reference thereto. The money was the proceeds of the sale of the plaintiff's real estate. It was in the custody of the court in the hands of its duly appointed officer. It was paid over to *Page 657 
the defendants' principal by the direction of the court. The plaintiff, after becoming of age, saw fit to follow the money into the hands of his guardian, and by this action demanded its payment to him by his sureties. He thereby ratified the sale as made. (Rhodes v. Caswell, 41 App. Div. 229; Dodge v. St.John, 96 N.Y. 260.)
The motion should be denied, without costs.
PARKER, Ch. J., GRAY, O'BRIEN, BARTLETT, MARTIN and VANN, JJ., concur.
Motion denied.